Citation Nr: 0627712	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  06-17 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946.  He died on March [redacted], 2004; the appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 decision in which the RO 
denied the benefit sought.  A notice of disagreement (NOD) 
was received in January 2006, and a statement of the case 
(SOC) was issued in May 2006.  A substantive appeal was 
received from the appellant in June 2006.

In August 2006, a Deputy Vice Chairman of the Board granted 
the motion of the veteran's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900 (2005).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The veteran died in March 2004.  His death certificate 
lists emphysema as the cause of death, and lists pneumonia as 
an other significant condition.

3.  At the time of the veteran's death, service connection 
had not been established for any disability, and there is no 
medical evidence to even suggest that a disability of service 
origin caused or contributed substantially or materially to 
cause the veteran's death.




CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310, 
5103, 5105A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309(e), 3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

In a September 2005 pre-rating letter, the RO notified the 
appellant and her representative of what the evidence needed 
to show to establish entitlement to service connection for 
cause of death: medical evidence that would show a reasonable 
probability that the condition that contributed to the 
veteran's death was caused by an injury or disease that began 
during service.  The RO also indicated the type of evidence 
needed to establish each element.  Thereafter, they were 
afforded opportunities to respond.  Thus, the Board finds 
that the appellant has received sufficient notice of the 
information and evidence needed to support her claim, and has 
been afforded ample opportunity to submit such information 
and evidence.  

Additionally, the September 2005 RO letter provided notice 
that VA would make reasonable efforts to help get evidence 
necessary to support the claim, such as medical records 
(including private medical records), if she gave it enough 
information, and, if needed, authorization, to obtain them.  
The letter further specified what records VA was responsible 
for obtaining, to include Federal records, and reiterated the 
type of records that VA would make reasonable efforts to get.  
The letter identified private medical providers for whom it 
had received the signed authorization to obtain evidence, and 
from whom it was in the process of obtaining evidence.  The 
letter requested that the appellant furnish any evidence that 
she had in her possession that pertained to this claim.  The 
Board finds that this letter satisfies the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by the claimant; and (4) 
a request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met with 
respect to the claim herein decided.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In this appeal, 
notice meeting the VCAA's requirements, as noted above, was 
issued after the claim was received but before the rating 
action on appeal; hence, Pelegrini's timing of the notice 
requirement is met.  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining to the disability).  Of those 
five elements, in this appeal involving a claim for service 
connection for the cause of death, only the existence of 
disability (here, the veteran's death) and a connection 
between service and disability (here, death), are at issue.  
As indicated above, notice of these elements were provided in 
the September 2005 pre-rating notice to the appellant and her 
representative.  

The Board also finds that all necessary development on the 
claim currently under consideration has been accomplished.  
The RO, on its own initiative, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate the claim.  As a result of 
these efforts, extensive post-service have been associated 
with the claims file and considered in adjudicating this 
claim.  Significantly, neither the appellant nor her 
representative has identified, and the record does not 
otherwise indicate, that any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  

The Board also finds that there is no basis for developing 
any additional evidence in connection with the claim on 
appeal.  While the appellant and her representative (in the 
July 2006 Informal Hearing Presentation) have requested a 
remand to obtain a VA medical opinion to establish whether 
the veteran's death was causally related to residuals of 
Scarlet Fever during active duty, the Board finds that such a 
remand is not warranted.  As explained in more detail below, 
Scarlet Fever was not mentioned on the veteran's death 
certificate, and, in the extensive medical evidence of 
record, there is no medical evidence even suggesting a 
relationship between Scarlet Fever noted in service and the 
veteran's death.  As a prima facie case for service 
connection for cause of death related to service has not been 
presented, the Board finds that the requested opinion is not 
required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §  
3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 
1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 
(2004) (per curium).

Under these circumstances, the Board finds that the appellant 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted for 
disability (or death) that is proximately due to or the 
result of a service-connected disability.  See 38 C.F.R. § 
3.310(a).  

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with  
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  To be considered a contributory cause of death, it 
must be shown that a service-connected disability contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to 
show that the service-connected disability casually shared in 
producing death; rather, a causal connection must be shown.  
Id.

Considering the evidence of record in light of the above-
noted legal authority, the Board finds that a disability of 
service origin did not cause or contribute substantially or 
materially to cause the veteran's death.

Service medical records reflect that the veteran was treated 
for Scarlet fever in November 1943.  These records also 
include notations that he had been treated for rheumatic 
fever five years before entering active duty.  Although it is 
asserted that the veteran's death is related to his in-
service episode of Scarlet fever, there is no evidence in 
service medical records to even suggest that the veteran 
suffered from residual effects of Scarlet fever.  

The veteran died on March [redacted], 2004.  The death certificate 
lists the immediate cause of death as emphysema, and lists 
pneumonia as an other significant condition; no other 
condition, to include the residuals of Scarlet fever, is 
mentioned.

The appellant and her representative have asserted that the 
veteran's in-service episode of Scarlet fever directly or 
indirectly caused the development of emphysema and/or a 
coronary condition leading to his death.  However, these 
assertions are not supported medically.  The Board has 
reviewed the medical records relating to the treatment of the 
veteran's last illness, including treatment reports from Cape 
Cod Hospital, Saint Vincent's Medical Center together with 
those from multiple private providers, up until the veteran's 
death.  There is nothing in these records that suggests a 
medical relationship between the veteran's emphysema (and/or 
pneumonia) and his military service, to include Scarlet 
fever, nearly sixty years prior to his death.  Significantly, 
neither the appellant nor her representative has presented, 
identified, or even alluded to the existence of any such 
medical evidence to support the claim.

In addition to the medical evidence, the Board has considered 
the assertions of the appellant and her representative 
advanced in connection with this appeal.  However, as each is 
a layperson without the appropriate medical training and 
expertise, neither is competent to provide a probative 
(persuasive) opinion on the medical matter-here, the 
relationship between the veteran's death and service-on 
which this case turns.  See Bostain  v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v.  Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown,  10 Vet. App. 183, 186 
(1997) ("a layperson is generally not  capable of opining on 
matters requiring medical knowledge").  Hence, neither is 
competent to provide support for the claim on the basis of 
assertions, alone.  

For all the foregoing reasons, the Board concludes that the 
claim for service connection for the cause of the veteran's 
death must be denied.  In arriving at this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, in the absence of any competent 
evidence to support the claim, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for cause of the veteran's death is 
denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


